DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is a response to a preliminary amendment filed on 05/06/2020, wherein claims 1-20 are cancelled, and claims 21-40 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/18/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-23, 30-33 and 40 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 7-8 and 14 of US Patent No. 9,843,649.
For example, claims 21 and 31 of the instant application include all of the limitations of claim 8 and 1, respectively, of US Patent No. 9,843,649 as follows:
Instant Application 16/868,003
Patent No. 9,843,649
Claim 21:  A system to select content in computing infrastructure, comprising:
Claim 8: A system for selecting content based on events associated with device identifiers in a computer network environment, comprising:
a data processing system comprising at least one processor and memory to:
a memory; and
one or more processors configured to:
receive, via a computer network from a digital assistant executing on a computing device, data input;


receive, via a computer network, a request to serve third-party content at a computing device;
determine, based on an identifier associated with the digital assistant, a calendar event and event parameters associated with the calendar event;
identify a device identifier associated with the computing device;
determine, from the device identifier, a calendar event and event parameters associated with the calendar event;
determine a length of time between a content serving opportunity and a time at which the calendar event is scheduled to occur;
determine, from the request, a length of time between a time the request to serve content is received and a time at which the calendar event is scheduled to occur;
select a keyword cluster based on the event parameters associated with the calendar event and the length of time between the content serving opportunity and the time at which the calendar event is scheduled to occur;
generate one or more data structures including a plurality of keyword clusters, the plurality of keyword clusters based on the event parameters associated with the calendar event and based on the length of time between the time the request to serve content is received and the time at which the calendar event is scheduled to occur;
access the one or more data structures to select at least one keyword of a keyword cluster of the plurality of keyword clusters, the keyword cluster selected based on the length of time;

select content using the at least one keyword of the keyword cluster; and
provide the content to the computing device associated with the identifier to cause the computing device to present the content.
provide the content to the computing device associated with the device identifier to cause the computing device to display the content.

Claim 31: A method of selecting content in computing infrastructure, comprising:
Claim 1: A method of selecting content based on events associated with device identifiers in a computer network environment, comprising:
receiving, by a data processing system comprising at least one processor and memory, via a computer network, data comprising text input from a computing device;


receiving, by a data processing system having one or more processors and via a computer network, a request to serve third-party content at a computing device;

determining, by the data processing system based on an identifier associated with the computing device, a calendar event and event parameters associated with the calendar event;
identifying, by the data processing system, a device identifier associated with the computing device;
determining, by the data processing system, from the device identifier, a calendar event and event parameters associated with the calendar event;
determining, by the data processing system, a length of time between a content serving opportunity and a time at which the calendar event is scheduled to occur;
determining, by the data processing system, from the request, a length of time between a time the request to serve content is received and a time at which the calendar event is scheduled to occur;
selecting, by the data processing system, a keyword cluster based on the event parameters associated with the calendar event and the length of time between the content serving opportunity and the time at which the calendar event is scheduled to occur;
generating, by the data processing system, one or more data structures including a plurality of keyword clusters, the plurality of keyword clusters based on the event parameters associated with the calendar event and based on the length of time between the time the request to serve content is received and the time at which the calendar event is scheduled to occur;
accessing, by the data processing system, the one or more data structures to select at least one keyword of a keyword cluster of the plurality of keyword 

selecting, by the data processing system, content using the at least one keyword of the keyword cluster; and
providing, by the data processing system, the content to the computing device associated with the identifier to cause the computing device to present the content.
providing, via the computer network, the content to the computing device associated with the device identifier to cause the computing device to display the content.


Claims 21-23 and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 and 14 of U.S. Patent No. 9,843,649 in view of Buzescu et al. (US 2009/0040875). 
Claims 21-23 and 30 of the instant application and claims 8 and 14 of the patented application are both directed towards a system for selecting content based on keywords associated with a calendar event.  The claims of the instant application additionally specify receiving data input from a digital assistant on a computing device, and determining a calendar event based on an identifier associated with the digital assistant.
Buzescu discloses a user adding an event to a calendar client (digital assistant), and transmitting the event to a server which extracts a calendar identifier (identifier associated with the digital assistant) from the event (Buzescu, [0016], [0041]-[0042], [0051]).
It would have been obvious to modify claims 8 and 14 of the patented application to include determining a calendar identifier associated with a received calendar event as taught by Buzescu.  The motivation for doing so would have been to enable .
Claims 31-33 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of U.S. Patent No. 9,843,649 in view of Vakil et al. (US 2007/0260989). 
Claims 31-33 and 40 of the instant application and claims 1 and 7 of the patented application are both directed towards a system for selecting content based on keywords associated with a calendar event.  The claims of the instant application additionally specify receiving data comprising text input from a computing device.
Vakil discloses a user entering event, location and additional details (text input) into a personal calendar, and a server receiving and processing the personal calendar (Vakil, [0033], [0040], [0047]).
It would have been obvious to modify claims 1 and 7 of the patented application to include receiving text input providing details of a calendar event from a computing device as taught by Vakil.  The motivation for doing so would have been to enable a user to provide details that can be used to provide matching serendipitous events/content from third parties (Vakil, [0003]).
Claims 21-23, 30-33, 36 and 40 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 10-12 and 20 of US Patent No. 10,230,818.
For example, claims 21 and 31 of the instant application include all of the limitations of claim 1 and 11, respectively, of US Patent No. 10,230,818 as follows:

Instant Application 16/868,003
Patent No. 10,230,818
Claim 21:  A system to select content in computing infrastructure, comprising:
Claim 1: A system to limit selection processes in computing infrastructure, comprising:
a data processing system comprising at least one processor and memory to:
a data processing system comprising at least one processor and memory that execute an event parsing module and a content selection module, the data processing system to:
receive, via a computer network from a digital assistant executing on a computing device, data input;
receive, via a computer network, data comprising speech input from a computing device;
determine, based on an identifier associated with the digital assistant, a calendar event and event parameters associated with the calendar event;
identify a request to serve third-party content to the computing device and a device identifier associated with the computing device;
determine, from the device identifier, a calendar event and event parameters associated with the calendar event;
determine a length of time between a content serving opportunity and a time at which the calendar event is scheduled to occur;
determine, from the request, a length of time between a time the request is identified and a time at which the calendar event is scheduled to occur;
select a keyword cluster based on the event parameters associated with the calendar event and the length of time between the content serving opportunity and the time at which the calendar event is scheduled to occur;
generate one or more data structures including a plurality of keyword clusters, the plurality of keyword clusters based on the event parameters associated with the calendar event and based on the length of time between the time the request to serve content is identified and the time at which the calendar event is scheduled to occur;
access the one or more data structures to select at least one keyword of a keyword cluster of the plurality of keyword clusters, the keyword cluster selected based on the length of time;
identify content using at least one keyword of the keyword cluster; and
select content using the at least one keyword of the keyword cluster; and
provide the content to the computing device associated with the identifier to cause the computing device to present the content.
provide the content to the computing device associated with the device identifier to cause the computing device to present the content.

Claim 31: A method of selecting content in computing infrastructure, comprising:
Claim 11: A method of limiting selection processes in computing infrastructure, comprising:

receiving, by a data processing system comprising at least one processor and memory, via a computer network, data comprising speech input from a computing device;
determining, by the data processing system based on an identifier associated with the computing device, a calendar event and event parameters associated with the calendar event;
identifying, by the data processing system, a request to serve third-party content to the computing device and a device identifier associated with the computing device;
determining, by the data processing system, from the device identifier, a calendar event and event parameters associated with the calendar event;
determining, by the data processing system, a length of time between a content serving opportunity and a time at which the calendar event is scheduled to occur;
determining, by the data processing system, from the request, a length of time between a time the request is identified and a time at which the calendar event is scheduled to occur;
selecting, by the data processing system, a keyword cluster based on the event parameters associated with the calendar event and the length of time between the content serving opportunity and the time at which the calendar event is scheduled to occur;
generating, by the data processing system, one or more data structures including a plurality of keyword clusters, the plurality of keyword clusters based on the event parameters associated with the calendar event and based on the length of time between the time the request to serve content is identified and the time at which the calendar event is scheduled to occur;
accessing, by the data processing system, the one or more data structures to select at least one keyword of a keyword cluster of the plurality of keyword clusters, the keyword cluster selected based on the length of time;
identifying, by the data processing system, content using at least one keyword of the keyword cluster; and
selecting, by the data processing system, content using the at least one keyword of the keyword cluster; and
providing, by the data processing system, the content to the computing device associated with the identifier to cause the computing device to present the content.
providing, by the data processing system, the content to the computing device associated with the device identifier to cause the computing device to present the content.


s 21-23 and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10 of U.S. Patent No. 10,230,818 in view of Buzescu et al. (US 2009/0040875). 
Claims 21-23 and 30 of the instant application and claims 1 and 10 of the patented application are both directed towards a system for selecting content based on keywords associated with a calendar event.  The claims of the instant application additionally specify receiving data input from a digital assistant on a computing device, and determining a calendar event based on an identifier associated with the digital assistant.
Buzescu discloses a user adding an event to a calendar client (digital assistant), and transmitting the event to a server which extracts a calendar identifier (identifier associated with the digital assistant) from the event (Buzescu, [0016], [0041]-[0042], [0051]).
It would have been obvious to modify claims 1 and 10 of the patented application to include determining a calendar identifier associated with a received calendar event as taught by Buzescu.  The motivation for doing so would have been to enable the synchronization of events in multiple calendars on a mobile device with a server (Buzescu, [0008]).
Claims 31-33, 36 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11, 12 and 20 of U.S. Patent No. 10,230,818 in view of Vakil et al. (US 2007/0260989). 
Claims 31-33, 36 and 40 of the instant application and claims 11, 12 and 20 of the patented application are both directed towards a system for selecting content based 
Vakil discloses a user entering event, location and additional details (text input) into a personal calendar, and a server receiving and processing the personal calendar (Vakil, [0033], [0040], [0047]).
It would have been obvious to modify claims 11, 12 and 20 of the patented application to include receiving text input providing details of a calendar event from a computing device as taught by Vakil.  The motivation for doing so would have been to enable a user to provide details that can be used to provide matching serendipitous events/content from third parties (Vakil, [0003]).
Claims 21-23 and 27-30 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3, 5-6 and 10 of US Patent No. 10,666,762.
For example, claim 21 of the instant application include all of the limitations of claim 1 of US Patent No. 10,666,762 as follows:
Instant Application 16/868,003
Patent No. 10,666,762
Claim 21:  A system to select content in computing infrastructure, comprising:
Claim 1: A system to limit selection processes in computing infrastructure, comprising:
a data processing system comprising at least one processor and memory to:
a data processing system comprising at least one processor and memory that execute an event parsing module and a content selection module, the data processing system to:
receive, via a computer network from a digital assistant executing on a computing device, data input;
receive, via a computer network, data comprising text input from a computing device;
determine, based on an identifier associated with the digital assistant, a 

determine, from the device identifier, a calendar event and event parameters associated with the calendar event;

determine, from the request, a length of time between a time the request is identified and a time at which the calendar event is scheduled to occur;
select a keyword cluster based on the event parameters associated with the calendar event and the length of time between the content serving opportunity and the time at which the calendar event is scheduled to occur;
generate one or more data structures including a plurality of keyword clusters, the plurality of keyword clusters based on the event parameters associated with the calendar event and based on the length of time between the time the request to serve content is identified and the time at which the calendar event is scheduled to occur;
access the one or more data structures to select at least one keyword of a keyword cluster of the plurality of keyword clusters, the keyword cluster selected based on the length of time;
identify content using at least one keyword of the keyword cluster; and
select content using the at least one keyword of the keyword cluster; and
provide the content to the computing device associated with the identifier to cause the computing device to present the content.
provide the content to the computing device associated with the device identifier to cause the computing device to present the content.


Claims 21-23 and 27-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5-6 and 10 of U.S. Patent No. 10,666,762 in view of Buzescu et al. (US 2009/0040875). 
Claims 21-23 and 27-30 of the instant application and claims 1, 3, 5-6 and 10 of the patented application are both directed towards a system for selecting content based on keywords associated with a calendar event.  The claims of the instant application additionally specify receiving data input from a digital assistant on a computing device, 
Buzescu discloses a user adding an event to a calendar client (digital assistant), and transmitting the event to a server which extracts a calendar identifier (identifier associated with the digital assistant) from the event (Buzescu, [0016], [0041]-[0042], [0051]).
It would have been obvious to modify claims 1, 3, 5-6 and 10 of the patented application to include determining a calendar identifier associated with a received calendar event as taught by Buzescu.  The motivation for doing so would have been to enable the synchronization of events in multiple calendars on a mobile device with a server (Buzescu, [0008]).
Claims 31-33 and 36-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-13, 15-16 and 20 of US Patent No. 10,666,762.  For example, claim 31 of the instant application encompasses all of the limitations of claim 11 of US Patent No. 10,666,762 as follows:
Instant Application 16/868,003
Patent No. 10,666,762
Claim 31: A method of selecting content in computing infrastructure, comprising:
Claim 11: A method of limiting selection processes in computing infrastructure, comprising:
receiving, by a data processing system comprising at least one processor and memory, via a computer network, data comprising text input from a computing device;
receiving, by a data processing system comprising at least one processor and memory, via a computer network, data comprising text input from a computing device;
determining, by the data processing system based on an identifier associated with the computing device, a calendar event and event parameters associated with the calendar event;
identifying, by the data processing system, a request to serve third-party content to the computing device and a device identifier associated with the computing device;
determining, by the data processing system, from the device identifier, a 

determining, by the data processing system, from the request, a length of time between a time the request is identified and a time at which the calendar event is scheduled to occur;
selecting, by the data processing system, a keyword cluster based on the event parameters associated with the calendar event and the length of time between the content serving opportunity and the time at which the calendar event is scheduled to occur;
generating, by the data processing system, one or more data structures including a plurality of keyword clusters, the plurality of keyword clusters based on the event parameters associated with the calendar event and based on the length of time between the time the request to serve content is identified and the time at which the calendar event is scheduled to occur;
accessing, by the data processing system, the one or more data structures to select at least one keyword of a keyword cluster of the plurality of keyword clusters, the keyword cluster selected based on the length of time;
identifying, by the data processing system, content using at least one keyword of the keyword cluster; and
selecting, by the data processing system, content using the at least one keyword of the keyword cluster; and
providing, by the data processing system, the content to the computing device associated with the identifier to cause the computing device to present the content.
providing, by the data processing system, the content to the computing device associated with the device identifier to cause the computing device to present the content.


Claims 31-33 and 36-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-13, 15-16 and 20 of U.S. Patent No. 10,666,762.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 11-13, 15-16 and 20 of U.S. Patent No. 10,666,762 are in essence a “species” of the generic invention of claim 31-33 and 36-40 of the instant application. It has been held that a generic invention is “anticipated” by a .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 21 recites the limitations “determine, based on an identifier associated with the digital assistant” and “provide the content to the computing device associated with the identifier”.  It is unclear whether the claim limitations are directed to two different identifiers or to a single identifier.  If it a single identifier, it is unclear whether the identifier is associated with the digital assistant or the computing device.  The claim is therefore rendered indefinite.
Claims 22-30 are dependent from claim 21 and therefore contain the same indefinite language.  As a result, they are rejected under the same rationale as claim 21.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 21-22, 24-25 and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Vakil et al. (US 2007/0260989), hereinafter Vakil,  in view of Buzescu et al. (US 2009/0040875), hereinafter Buzescu, and further in view of Chandrasekar et al. (US 2008/0027921), hereinafter Chandrasekar.
Regarding claim 21, Vakil discloses a system to select content in computing infrastructure, comprising: 
a data processing system comprising at least one processor and memory to (Vakil, Fig. 1: serendipity server): 
receive, via a computer network from a digital assistant executing on a computing device, data input (Vakil, [0033]: user enters calendar data (data input) into a calendaring tool (digital assistant); [0040]: serendipity server receives and processes the calendar data (data input) provided by the user’s platform (computing device); Fig. 5: user’s platform (computing device) communicates with serendipity server via the Internet); 
determine a calendar event and event parameters associated with the calendar event (Vakil, [0046]-[0047]: parsing a calendar event to identify key event data, keywords and concepts (event parameters)); 
select a keyword cluster based on the event parameters associated with the calendar event (Vakil, [0046]-[0047]: parsing a calendar event to identify key event data, keywords and concepts (i.e. a keyword cluster));
identify content using at least one keyword of the keyword cluster (Vakil, [0013], [0017], [0075]: generating serendipitous events (content) based on matching at least one criteria (keyword)); and 
provide the content to the computing device associated with the identifier to cause the computing device to present the content (Vakil, [0011], [0031]-[0032], [0104]: a confluence calendar comprising the serendipitous events (content) is sent to the user platform or other devices designated by the user (computing device associated with the identifier).
Vakil does not explicitly disclose based on an identifier associated with the digital assistant; determine a length of time between a content serving opportunity and a time at which the calendar event is scheduled to occur; a keyword cluster based on the length of time between the content serving opportunity and the time at which the calendar event is scheduled to occur.
However, Buzescu discloses disclose based on an identifier associated with the digital assistant (Buzescu, [0051]: server extracts calendar identifier (identifier associated with the digital assistant) from an event object (calendar event) received from a mobile device).
It would have been obvious to one of ordinary skill in the art, having the teachings of Vakil and Buzescu before him or her before the effective filing date of the claimed invention, to modify a method in which a server receives calendar events from a user and provides serendipitous events matching the calendar events as taught by Vakil, to include a calendar identifier in a calendar event received by the server as taught by Buzescu.  The motivation for doing so would have been to enable identifying the calendar with which the event is associated (Buzescu, [0070]), in order to facilitate the synchronization of events in multiple calendars on a user device with a server (Buzescu, [0008]).
Furthermore, the combination of Vakil and Buzescu does not explicitly disclose determine a length of time between a content serving opportunity and a time at which the calendar event is scheduled to occur; a keyword cluster based on the length of time between the content serving opportunity and the time at which the calendar event is scheduled to occur.
However, Chandrasekar discloses 
determine a length of time between a content serving opportunity and a time at which the calendar event is scheduled to occur (Chandrasekar, [0052]: determining the difference between the current time (content serving opportunity) and the time the event is scheduled to start); 
a keyword cluster based on the length of time between the content serving opportunity and the time at which the calendar event is scheduled to occur Chandrasekar, [0052]: analyzing search results (keyword clusters) based on the difference between the current time (content serving opportunity) and the time the event is scheduled to start).
It would have been obvious to one of ordinary skill in the art, having the teachings of Vakil, Buzescu and Chandrasekar before him or her before the effective filing date of the claimed invention, to modify a method in which a server receives calendar events from a user and provides serendipitous events by matching keywords in the calendar events as taught by Vakil and Buzescu, to include a temporal weight calculating method involving determining weights for search results (keyword clusters) based on the temporal proximity of the current time to the event as taught by Chandrasekar.  The motivation for doing so would have been to rank each search result (keyword cluster) based on the temporal proximity to an event to which the search results (keyword clusters) relate in order to indicate an importance that varies with time (Chandrasekar, [0005]).
Regarding claim 22, Vakil and Buzescu do not explicitly disclose comprising: the data processing system to generate one or more data structures including a plurality of keyword clusters comprising the keyword cluster.
However, Chandrasekar discloses comprising: the data processing system to generate one or more data structures including a plurality of keyword clusters comprising the keyword cluster (Chandrasekar, [0029]: generating and ranking search results (plurality of keyword clusters), and selecting a predetermined number of the search results (i.e. the keyword cluster)).
(Chandrasekar, [0005]).
Regarding claim 24, Vakil discloses the data processing system to determine a time of the content serving opportunity based on a request to serve third-party content to the computing device (Vakil, [0037]: a user’s subscription for confluence calendar data (request to serve third party content) specifies the frequency of updates (time of content serving opportunity)).
Regarding claim 25, Vakil and Buzescu do not explicitly disclose the data processing system to determine the length of time between a time a request corresponding to the content serving opportunity is identified and the time at which the calendar event is scheduled to occur.
However, Chandrasekar discloses the data processing system to determine the length of time between a time a request corresponding to the content serving opportunity is identified and the time at which the calendar event is scheduled to occur Chandrasekar, [0052]: determining the difference between the current time (time request is identified) and the time the event is scheduled to start).
It would have been obvious to one of ordinary skill in the art, having the teachings of Vakil, Buzescu and Chandrasekar before him or her before the effective filing date of the claimed invention, to modify a method in which a server receives calendar events from a user and provides serendipitous events by matching keywords in the calendar events as taught by Vakil and Buzescu, to include a temporal weight calculating method involving determining weights for search results (keyword clusters) based on the temporal proximity of the current time to the event as taught by Chandrasekar.  The motivation for doing so would have been to rank each search result (keyword cluster) based on the temporal proximity to an event to which the search results (keyword clusters) relate in order to indicate an importance that varies with time (Chandrasekar, [0005]).
Regarding claim 27, Vakil discloses wherein the data input comprises text input provided via an input interface of the computing device (Vakil, [0033]). 
Regarding claim 28, Vakil discloses comprising: the data processing system to provide the content to the computing device to cause the computing device to present the content via an output interface connected to the computing device (Vakil, [0011], [0031]: serendipity server (data processing system) sends confluence calendar with serendipitous events (content) to user platform for viewing by a user).
Regarding claim 29, Vakil discloses wherein the content comprises one or more of an image, text, or audio (Vakil, [0086]: a serendipitous event (content) provided with a URL link (text)
Regarding claim 30, Vakil and Buzescu do not explicitly disclose comprising the data processing system to: determine, based on the length of time, a relevancy score for each of a plurality of keyword clusters associated with the event parameters; and determine, from the plurality of keyword clusters, the keyword cluster with a highest relevancy score; and select, for presentation, the content related to the keyword cluster with the highest relevancy score.
However, Chandrasekar discloses comprising the data processing system to: 
determine, based on the length of time, a relevancy score for each of a plurality of keyword clusters associated with the event parameters (Chandrasekar, [0050], [0052]: assigning a rank (relevancy score) to search results (keyword clusters) associated with an event based on temporal proximity to the event); and 
determine, from the plurality of keyword clusters, the keyword cluster with a highest relevancy score (Chandrasekar,[0029]: selecting a predetermined number (the highest) of the ranked search results (keyword clusters)); and 
select, for presentation, the content related to the keyword cluster with the highest relevancy score (Chandrasekar,[0029]: rendering a predetermined number (the highest) of the ranked search results (keyword clusters)).
It would have been obvious to one of ordinary skill in the art, having the teachings of Vakil, Buzescu and Chandrasekar before him or her before the effective filing date of the claimed invention, to modify a method in which a server receives calendar events from a user and provides serendipitous events by matching keywords in the calendar events as taught by Vakil and Buzescu, to include a temporal weight calculating method involving determining weights for search results (keyword clusters) Chandrasekar, [0005]).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Vakil in view of Buzescu and Chandrasekar, and further in view of Darrell et al. (US 2009/0177476), hereinafter Darrell.
Regarding claim 26, Vakil, Buzescu and Chandrasekar do not explicitly disclose wherein the data input comprises audio input.
However, Darrel discloses wherein the data input comprises audio input (Darrell, [0022]: server receives voice data with a calendar event).
It would have been obvious to one of ordinary skill in the art, having the teachings of Vakil, Buzescu, Chandrasekar and Darrell before him or her before the effective filing date of the claimed invention, to modify a method in which a server receives calendar events from a user and provides serendipitous events by generating and matching keywords from the calendar events as taught by Vakil, Buzescu and Chandrasekar, to sending voice data with the calendar event to the server as taught by Darrell in order to make it available to other users.  The motivation for doing so would have been to enable users invited to a meeting event to receive a voice message associated with the meeting event (Darrell, [0004]).

Claims 31-32 and 34-40 are rejected under 35 U.S.C. 103 as being unpatentable over Vakil in view of Hubner et al. (US 2012/0084286), hereinafter Hubner, and further in view of Chandrasekar.
Regarding claim 31, Vakil discloses a method of selecting content in computing infrastructure, comprising: 
receiving, by a data processing system comprising at least one processor and memory, via a computer network, data comprising text input from a computing device (Vakil, [0033]: user enters calendar data (text input) into a calendaring tool; [0040]: serendipity server (data processing system) receives and processes the calendar data (text input) provided by the user’s platform (computing device); Fig. 5: user’s platform (computing device) communicates with serendipity server (data processing system) via the Internet); 
determining, by the data processing system, a calendar event and event parameters associated with the calendar event (Vakil, [0046]-[0047]: parsing a calendar event to identify key event data, keywords and concepts (event parameters)); 
selecting, by the data processing system, a keyword cluster based on the event parameters associated with the calendar event (Vakil, [0046]-[0047]: parsing a calendar event to identify key event data, keywords and concepts (i.e. a keyword cluster)); 
identifying, by the data processing system, content using at least one keyword of the keyword cluster (Vakil, [0013], [0017], [0075]: generating serendipitous events (content) based on matching at least one criteria (keyword)); and 
providing, by the data processing system, the content to the computing device to cause the computing device to present the content (Vakil, [0011], [0031]-[0032], [0104]: a confluence calendar comprising the serendipitous events (content) is sent to the user platform or other devices designated by the user).

However, Hubner discloses
based on an identifier associated with the computing device (Hubner, [0026]-[0027]: authenticating a device identifier associated with a user device for interaction with a calendar management platform);
providing, by the data processing system, the content to the computing device associated with the identifier to cause the computing device to present the content (Hubner, [0027]: authenticating a device identifier associated with a user device to provide access to data views; [0034]: providing a data view (content) to the user device for output).
It would have been obvious to one of ordinary skill in the art, having the teachings of Vakil and Hubner before him or her before the effective filing date of the claimed invention, to modify a method in which a server receives calendar events from a user and provides serendipitous events (content) matching the calendar events as taught by Vakil, to include authenticating a device identifier in order to provide access to data views (content) as taught by Hubner.  The motivation for doing so would have been to enforce restrictions (Hubner, [0027]), thereby improving security.

However, Chandrasekar discloses 
determining, by the data processing system, a length of time between a content serving opportunity and a time at which the calendar event is scheduled to occur (Chandrasekar, [0052]: ranker component (data processing system) determines the difference between the current time (content serving opportunity) and the time the event is scheduled to start); 
a keyword cluster based on the length of time between the content serving opportunity and the time at which the calendar event is scheduled to occur (Chandrasekar, [0052]: analyzing search results (keyword cluster) based on the difference between the current time (content serving opportunity) and the time the event is scheduled to start).
It would have been obvious to one of ordinary skill in the art, having the teachings of Vakil, Hubner and Chandrasekar before him or her before the effective filing date of the claimed invention, to modify a method in which a server receives calendar events from a user and provides serendipitous events by matching keywords in the calendar events as taught by Vakil and Hubner, to include a temporal weight calculating method involving determining weights for search results (keyword clusters) based on the temporal proximity of the current time to the event as taught by (Chandrasekar, [0005]).
Regarding claim 32, Vakil and Hubner do not explicitly disclose comprising: generating, by the data processing system, one or more data structures including a plurality of keyword clusters comprising the keyword cluster.
However, Chandrasekar discloses comprising: generating, by the data processing system, one or more data structures including a plurality of keyword clusters comprising the keyword cluster (Chandrasekar, [0029]: generating and ranking search results (plurality of keyword clusters), and selecting a predetermined number of the search results (i.e. the keyword cluster)).
It would have been obvious to one of ordinary skill in the art, having the teachings of Vakil, Buzescu and Chandrasekar before him or her before the effective filing date of the claimed invention, to modify a method in which a server receives calendar events from a user and provides serendipitous events by matching keywords in the calendar events as taught by Vakil and Buzescu, to include a temporal weight calculating method involving determining weights for search results (keyword clusters) based on the temporal proximity of the current time to the event as taught by Chandrasekar.  The motivation for doing so would have been to rank each search result (keyword cluster) based on the temporal proximity to an event to which the search results (keyword clusters) relate in order to indicate an importance that varies with time (Chandrasekar, [0005]
Regarding claim 34, Vakil discloses comprising: determining, by the data processing system, a time of the content serving opportunity based on a request to serve third-party content to the computing device (Vakil, [0037]: a user’s subscription for confluence calendar data (request to serve third party content) specifies the frequency of updates (time of content serving opportunity)).
Regarding claim 35, Vakil and Hubner do not explicitly disclose comprising: determining, by the data processing system, the length of time between a time a request corresponding to the content serving opportunity is identified and the time at which the calendar event is scheduled to occur.
However, Chandrasekar discloses comprising: determining, by the data processing system, the length of time between a time a request corresponding to the content serving opportunity is identified and the time at which the calendar event is scheduled to occur (Chandrasekar, [0052]: determining the difference between the current time (time request is identified) and the time the event is scheduled to start).
It would have been obvious to one of ordinary skill in the art, having the teachings of Vakil, Hubner and Chandrasekar before him or her before the effective filing date of the claimed invention, to modify a method in which a server receives calendar events from a user and provides serendipitous events by matching keywords in the calendar events as taught by Vakil and Hubner, to include a temporal weight calculating method involving determining weights for search results (keyword clusters) based on the temporal proximity of the current time to the event as taught by Chandrasekar.  The motivation for doing so would have been to rank each search result (keyword cluster) based on the temporal proximity to an event to which the search (Chandrasekar, [0005]).
Regarding claim 36, Vakil discloses wherein the computing device comprises a digital assistant (Vakil, [0030]: user platform (computing device) comprises a calendaring tool (digital assistant)).
Regarding claim 37, Vakil discloses wherein the data comprises the text input provided via an input interface of the computing device (Vakil, [0033]).
Regarding claim 38, Vakil discloses comprising: providing, by the data processing system, the content to the computing device to cause the computing device to present the content via an output interface connected to the computing device (Vakil, [0011], [0031]: serendipity server (data processing system) sends confluence calendar with serendipitous events (content) to user platform for viewing by a user).
Regarding claim 39, Vakil discloses wherein the content comprises one or more of an image, text, or audio (Vakil, [0086]: a serendipitous event provided with a URL link (text)).
Regarding claim 40, Vakil and Hubner do not explicitly disclose  comprising: determining, by the data processing system based on the length of time, a relevancy score for each of a plurality of keyword clusters associated with the event parameters; and determining, by the data processing system from the plurality of keyword clusters, the keyword cluster with a highest relevancy score; and selecting, by the data processing system for presentation, the content related to the keyword cluster with the highest relevancy score.
However, Chandrasekar discloses comprising: 
Chandrasekar, [0050], [0052]: assigning a rank (relevancy score) to search results (keyword clusters) associated with an event based on temporal proximity to the event); and 
determining, by the data processing system from the plurality of keyword clusters, the keyword cluster with a highest relevancy score (Chandrasekar,[0029]: selecting a predetermined number (the highest) of the ranked search results (keyword clusters)); and 
selecting, by the data processing system for presentation, the content related to the keyword cluster with the highest relevancy score (Chandrasekar,[0029]: rendering a predetermined number (the highest) of the ranked search results (keyword clusters)).
It would have been obvious to one of ordinary skill in the art, having the teachings of Vakil, Hubner and Chandrasekar before him or her before the effective filing date of the claimed invention, to modify a method in which a server receives calendar events from a user and provides serendipitous events by matching keywords in the calendar events as taught by Vakil and Hubner, to include a temporal weight calculating method involving determining weights for search results (keyword clusters) based on the temporal proximity of the current time to the event as taught by Chandrasekar.  The motivation for doing so would have been to rank the search results (keyword clusters) based on the temporal proximity to an event to which the search results (keyword clusters) relate in order to indicate an importance that varies with time (Chandrasekar, [0005]).

Allowable Subject Matter
Claim 23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 33 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for the indication of allowable subject matter:
The prior arts of record do not anticipate, teach or suggest, along with other limitations, generating a plurality of keyword clusters based on event parameters associated with a calendar event and based on the length of time between a content serving opportunity and the time at which the calendar event is scheduled to occur.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESA M KENNEDY whose telephone number is (571)431-0704.  The examiner can normally be reached on Monday-Wednesday 9:30 am - 5:30 pm ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571) 272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

The examiner also requests, in response to this Office Action, support be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s).  This will assist the examiner in prosecuting the application.

/LESA M KENNEDY/Examiner, Art Unit 2458